The point made in this case is that the jurat is affected in that it purports to certify that the county attorney administered the oath which in fact was administered by the assistant county attorney. Under article 347, Rev. Civ. Stats., the assistant county attorney becomes an officer vested with the same authority to administer oaths that the county attorney would *Page 281 
under the law possess. He has authority to take the oath of one making a complaint and to attach a jurat thereto but the jurat should be a certificate showing that he, the assistant county attorney, administered the oath.
The authorities touching a jurat like the one in question are conflicting, some of them holding the sufficiency of that involved in this case; and if the question were an open one in this State the writer would be disposed to view the jurat as sufficient. The decisions of other states supporting the opposite idea appear to have controlled the court in the decision of Arbetter's case, 79 Tex.Crim. Rep., S.W. 769, and in deference to the ruling there made I do not dissent from the conclusion reached by the Presiding Judge, in this case.